DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 11/25/2020.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" and "88" have both been used to designate a terminal block (See Page 4, lines 14-15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- delete ‘is described that’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 1-11 are objected to because of the following informalities:  
Claim 1 includes the abbreviations “FPC” and “SMA” in lines 3 and 6, respectively.  The full, unabbreviated word or phrase must be included the first time an abbreviation is used.  Claims 2-11 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 10-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howarth et al. (U.S. Patent No. 9609219).
     Howarth et al. discloses an optical member driving device (See for example Abstract; Figures 1-22), comprising a base (See for example 52, 53 in Figures 2-8); an flexible printed circuit (FPC) (See for example 59 in Figures 2-8; col. 9, lines 31-45; wherein 52 is fixed onto 52/53 via plates 57) fixed on the base; a lower crimp plate (See for example 57, 51 in Figures 2-8) fixed on the FPC; an upper crimp plate (See for example 62, 61 in Figures 2-8) sliding on the lower crimp plate; and a plurality of shape memory alloy (SMA) wires (See for example 80 in Figures 2-8) fixed to the lower crimp plate and the upper crimp plate at both ends, wherein the lower crimp plate comprises a plurality of plate pieces with one crimp portion (See for example 57, 51 in Figures 2-8), and each of the plate pieces is fixed on the FPC in separation from each other and is electrically connected to the FPC (See specifically 57 in Figure 5; 59 in Figure 6).  Howarth et al. further discloses a camera device (See for example Figure 1) comprising the above optical member driving device; and an electronic apparatus (See for example Figure 1) comprising the above camera device.

Allowable Subject Matter
     Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11409070 to Scheele et al.
U.S. Patent No. 10397478 to Miller et al.
U.S. Patent Application Publication US 2020/0277941 A1 to Eddington et al.
U.S. Patent Application Publication US 2021/0051258 A1 to Bjorstrom et al.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/1/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872